Citation Nr: 1203836	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder (which was characterized as depression).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, can be adjudicated. 

The Veteran contends that his claimed PTSD and his current acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, are both related to active service.  He specifically contends that his active combat service in Vietnam led him to experience in-service stressors and caused his claimed PTSD.  He also contends that his current dysthymic disorder and major depressive disorder are related to active service.

The Veteran's VA outpatient treatment records and examination reports indicate that he has been diagnosed as having a variety of acquired psychiatric disabilities other than PTSD, to include depression (as seen on VA outpatient treatment in August 2008) and dysthymic disorder and major depressive disorder (as seen on VA examination in December 2008).  The Veteran's post-service private treatment records indicate that he was diagnosed as having depression in 2005 and was treated for depression in 2005-2006 by Dan Logan, D.O.  Unfortunately, although the VA examiner opined in December 2008 that the Veteran's current acquired psychiatric disability other than PTSD (which he characterized as a mood disorder) existed prior to service, no opinion was requested or provided concerning whether the Veteran's pre-existing acquired psychiatric disability was aggravated (permanently worsened) by service.  The December 2008 VA examiner also was not asked to provide and did not provide any opinion concerning the contended etiological relationship between either the Veteran's claimed PTSD or his current acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, and active service.

The Board acknowledges that, in July 2006, Dr. Logan completed a pre-filled form in which it was claimed that the Veteran's multiple current medical diagnoses, which included depression, were a direct result of his active service.  It seems clear from a review of this form that the basis for Dr. Logan's opinion was only what the Veteran had reported to him or already had filled out on this form.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that Dr. Logan did not provide any clinical data or rationale to support his July 2006 opinion.  Instead, it appears that he merely filled out a form at the Veteran's request.  Accordingly, the Board finds that Dr. Logan's July 2006 statement less than probative on the issue of whether either the Veteran's claimed PTSD or his current acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, is related to active service.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the December 2008 VA examiner was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's claimed PTSD, his current acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, and active service, including whether an acquired psychiatric disability existed prior to service and was aggravated by service, the Board finds that the December 2008 VA examination is inadequate for VA compensation purposes with respect to these claims.  See also 38 C.F.R. § 4.2.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examinations which address the contended etiological relationships between his claimed PTSD, his current acquired psychiatric disability other than PTSD, and active service, including based on in-service aggravation of any pre-existing acquired psychiatric disability.

Finally, with respect to the Veteran's service connection claim for PTSD, the Board observes that VA has conceded the existence of his in-service stressor of coming under enemy artillery fire during an attack on his unit on May 14, 1968.  The Board also observes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for PTSD and/or for an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  The in-service stressor(s) on which any diagnosis of PTSD is based also should be identified by the examiner.  The examiner is advised that VA has conceded the existence of the Veteran's in-service stressor of coming under enemy artillery fire during an attack on his unit on May 14, 1968, while he was on active service in Vietnam.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder, existed prior to the Veteran's entry on to active service in September 1966 and, if so, whether it was aggravated (permanently worsened) by such service.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

